DETAILED ACTION
Status of Application
Applicant’s arguments filed on May 16, 2022 have been fully considered but they are not persuasive. The previous 112(b) rejections have been withdrawn in light of Applicant’s amendments. Claims 26, 28, 31, 34-36, 41, 42 and 44 have been amended. Claims 1-25, 27, 29, 30, 32, 33, 37-40 and 45 have been cancelled. Claims 26, 28, 31, 36-36 and 41-44 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 31, 34-36, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (DE 10361603 A1 and Translation) in view of Kohen (US 2011/0240652 A1).
Regarding claim 26, Weber teaches a flexible big bag provided for carrying liquid or liquid based material stored therein, in a vehicle chassis or in a container, and having a first layer (5) which defines a closed volume, characterized by comprising: 
a throttle region (Fig. 1) configured in a manner narrowing a cross sectional area of the first layer in a direction of a height of the first layer, 
a ring section (9, 10) encircling a circumference in the direction of the height of the first layer and which forms the throttle region and which has a circumference length smaller than a circumference length of the first layer, and
a protective layer (11, 12) provided in a manner partially encircling in the vicinity of the throttle region (Translation paragraphs 7-21 and FIG. 1). 
Weber fails to teach a second layer provided at an inner side of the first layer. Kohen teaches an analogous flexible big bag comprising a first layer (6) which defines a closed volume and at least one throttle region configured in a manner narrowing a cross sectional area of the first layer in a direction of a height of the first layer (paragraphs 29-55 and Fig. 1-11). Kohen further teaches that it is known in the prior art to provide a second layer (11) at an inner side of the first layer which supports and reinforces the first layer (paragraphs 48, 49 and Fig. 7-11).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Weber by additionally providing a second layer at an inner side of the first layer, as taught by Kohen, in order to support and reinforce the first layer. 
While the protective layers disclosed by Weber are provided in an encircling manner, Weber fails to teach the protective layers being configured in a manner encircling the throttle region. However, the protective layers disclosed by Weber are fixed in position so as to ensure proper placement of the ring sections and prevent longitudinal movement of the ring sections. Thus, one skilled in the art would expect the ring sections to be more securely fixed in position by increasing the size and/or quantity of the protective layers. 
Accordingly, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the size and/or quantity of the protective layers of Weber such that the protective layers are configured in a manner encircling the throttle region in order to ensure proper placement of the ring sections and prevent longitudinal movement of the ring sections. 
Regarding claim 31, Weber as modified by Kohen teaches the bag of claim 26 above, wherein a protective layer width of the protective layer is greater than a ring section width of the ring section (Weber: Fig. 1).
Regarding claim 34, Weber as modified by Kohen teaches the bag of claim 26 above, wherein the throttle region comprises a plurality of throttle regions provided at predetermined spaced intervals on the first layer (Weber: Translation paragraphs 7, 12, 14, 19 and FIG. 1).
Regarding claim 35, Weber as modified by Kohen teaches the bag of claim 26 above, but fails to teach the circumference length of the ring section being less than half of the circumference length of the first layer. However, Weber expressly discloses that each of the rings can be tensioned individually and adjusted as required and that the degree of suppression and/or interception of surges and wave movement of liquid in the bag is a result of the constriction (Translation paragraphs 7, 9-12, 20).
Accordingly, as the general condition of the claim are disclosed in the prior art and as the constriction is a variable which achieves a recognized result, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the circumference length of the ring section of Weber to have any circumference length sufficient to adequately suppress and/or intercept surges and wave movement of liquid, including the circumference length as claimed, as suggested by Weber, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05).
Regarding claim 36, Weber as modified by Kohen teaches the bag of claim 26 above, wherein the circumference length of the ring section is greater than half of the circumference length of the first layer (Weber: Translation paragraphs 7, 10, 20 and FIG. 1). 
Regarding claim 41, Weber as modified by Kohen teaches the bag of claim 26 above, wherein the ring section is provided in a free manner at the circumference of the first layer (Translation paragraph 13, 20). Although the ring sections are fixed in a particular position along a longitudinal direction of the bag by loops (11, 12), the ring sections are not circumferentially fixed and thus, can move freely circumferentially. 
Regarding claim 44, Weber as modified by Kohen teaches the bag of claim 26 above, wherein the ring section is provided in a manner shrinking all of a circumferential periphery of the first layer in the same proportion (Translation paragraphs 7, 10). The straps disclosed by Weber that define the ring section are provided circumferentially and thus, would shrink all of the circumferential periphery of the first layer proportionately. 
Claims 28, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Kohen, as applied to claim 26 above, and in view of Thomas et al. (US 9,452,880 B2, hereinafter Thomas).
Regarding claims 28, 42 and 43, Weber as modified by Kohen teaches the bag of claim 26 above, but fails to teach the ring section being connected to the first layer at the throttle region by a seaming region. Thomas teaches an analogous flexible bag having ring sections (7) configured to circumferentially encircle the bag in order to prevent bulging (column 4 lines 41-46) and further teaches that it is known in the prior art to connect the ring sections to the bag in order to prevent longitudinal and circumferential movement of the ring sections (column 5 lines 4-50).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Weber by additionally connecting the ring section to the first layer by a seaming region along a bottom of the bag, as taught by Thomas, in order to further prevent longitudinal movement of the ring section and in order to prevent circumferential movement of the ring section. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Weber by additionally connecting the ring section to the first layer by a seaming region along a bottom of the bag, as taught by Thomas, in order to further prevent longitudinal movement of the ring section and in order to prevent circumferential movement of the ring section. 
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Weber discloses patched attached on the exterior of the bag and not in any arrangement encircling the second layer, is not persuasive. 
The claims do not require any particular position of the protective layer. The claim language “in the direction of a height of the second layer” is insufficient to define the protective layer as being positioned between the first and second layers and on the second layer so as to encircling the second layer. 
Applicant’s argument that Kohen does not disclose any ring section or protective layer, is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Kohen was not intended to teach or relied upon to teach the argued limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734     

/JES F PASCUA/           Primary Examiner, Art Unit 3734